ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1978-12-19_JUD_01_PO_05_FR.txt. 55

OPINION INDIVIDUELLE DE M. TARAZI

J'ai voté en faveur du dispositif de l’arrêt de la Cour. Toutefois, étant
donné la complexité des problèmes que celle-ci eut à envisager en vue de
s'assurer de sa compétence, je me suis trouvé dans la nécessité d’exposer
certaines idées qui n’ont pas été incluses dans les motifs de Parrét.

Mes observations ne porteront pas sur l’Acte général d’arbitrage de
Genève de 1928, que j’ai considéré comme inapte à accorder compétence à
la Cour de trancher le différend. Mais le Gouvernement hellénique avait
soutenu qu’il existait un autre instrument juridique susceptible d’asseoir la
saisine de la Cour, à savoir le communiqué conjoint de Bruxelles du 31 mai
1975 auquel étaient parvenus les deux premiers ministres de Grèce et de
Turquie.

Les débats ont également révélé l’existence d’un autre instrument juri-
dique liant les deux Etats et qui dépasse en importance le communiqué
conjoint de Bruxelles. Il s’agit du traité gréco-turc d’amitié, de neutralité,
de conciliation et d’arbitrage, signé à Ankara le 30 octobre 1930, dont
l’échange des ratifications a eu lieu à Athènes le 5 octobre 1931 et qui a été
publié dans le Recueil des traités de la Société des Nations. Dans sa lettre du
10 octobre 1978, le Gouvernement turc n’a pas dénié l’existence et la
validité de ce traité. Le Gouvernement hellénique, tout en en reconnaissant
l'existence n’a pas, au cours de la procédure orale, entendu s’en prévaloir
pour justifier la compétence de la Cour.

Celle-ci n’était pas moins tenue, en dépit de attitude de la Grèce, à
rechercher par tous les moyens en sa possession s’il existait un lien quel-
conque entre les dispositions du communiqué conjoint de Bruxelles et
celles du traité gréco-turc de 1930 et à en déduire la conclusion logique qui
s'impose. L'objet de mon opinion individuelle est de tenter d’expliquer
cette situation originale. Je me propose donc d'envisager les points
suivants:

1. La nature juridique du communiqué conjoint de Bruxelles et l’obli-
gation juridique qui en découle;

2. Le pouvoir que possède la Cour d’utiliser, au cours des recherches
entreprises pour s'assurer de sa compétence, les dispositions du traité
gréco-turc de 1930;

3. La conséquence qui s’impose dans ’hypothése de l’existence d’un lien
entre le communiqué conjoint de Bruxelles et le traité gréco-turc de
1930.

56
56 MER ÉGÉE (OP. IND. TARAZI)
1. LA NATURE JURIDIQUE DU COMMUNIQUÉ CONJOINT DE BRUXELLES

Le communiqué conjoint adopté par les chefs des Gouvernements
hellène et turc est ainsi libellé:

« Ils [les deux premiers ministres] ont décidé que ces problèmes
(pendants entre les deux pays] doivent être résolus pacifiquement par
la voie des négociations et concernant le plateau continental de la mer
Egée par la Cour internationale de La Haye. »

Il résulte de sa lecture que le communiqué conjoint contient trois
éléments:

a} celui de la « décision » ou, en d’autres termes, de la constatation de
l’accord auquel les parties sont parvenues au sujet de la solution des
questions litigieuses qui les divisent;

b) celui de la précision, le différend au sujet du plateau continental de la
mer Egée ayant été bien mis en évidence;

c) celui du choix du mode de solution du différend en question par la
désignation de la Cour internationale de Justice, en tant qu’organe
chargé de le résoudre.

On a cependant allégué que le communiqué conjoint de Bruxelles était
dépourvu de valeur juridique et qu’il ne pouvait avoir pour conséquence
d’attribuer compétence à la Cour.

Cette manière de voir est démentie par les données actuelles de la science
juridique. Celle-ci a réalisé, depuis la fin de la seconde guerre mondiale, des
progrès considérables. L’attachement au formalisme verbal et technique
qu’on ne manque pas de rencontrer dans les ouvrages publiés dans ce qu’on
est convenu de désigner sous le vocable de la période de « l’entre-deux-
guerres » n’est plus de mise. Ce qui importe aujourd’hui, c’est la recherche
de l’accord des parties et la constatation de leur volonté commune. Le
paragraphe 1 de l’article 2 de la convention de Vienne de 1969 sur le droit
des traités a bien mis en évidence cet état de fait quand il déclare:

« 1) Aux fins de la présente convention:

a) l'expression « traité » s'entend d’un accord international conclu
par écrit entre Etats et régi par le droit international, qu’il soit
consigné dans un instrument unique ou dans plusieurs instruments
connexes, ef quelle que soit sa dénomination particulière. » (Les
italiques sont de moi.)

Cette disposition n’est pas nouvelle. Le droit musulman avait déjà prévu
que « dans les conventions, il faut considérer l'intention des parties, et non
pas le sens littéral des mots et des phrases employés » (traduction de
l'arabe: Al ibratou fil ougoud lil makasidi oual mâani, la lil alfazi oual
mabani) |.

' Voir George A. Young, deuxième secrétaire à l’ambassade d’Angleterre à Cons-
tantinople: Corps de droit ottoman, vol. V1, Oxford, Clarendon Press, 1906, p. 178.

57
57 MER ÉGÉE (OP. IND. TARAZI)

Le Code civil français a prévu, en son article 1156, « qu’on doit dans les
conventions rechercher quelle a été la commune intention des parties
contractantes, plutôt que de s’arrêter au sens littéral des termes ».

Ce n’est donc pas parce que le communiqué conjoint de Bruxelles ne se
présente pas sous la forme d’un traité ou d’une convention qu’il faille lui
dénier toute valeur juridique. I] est d’ailleurs à remarquer que l’époque
moderne est caractérisée, dans le domaine des relations internationales,
par la multiplication des communiqués conjoints qui sont publiés à l’issue
des rencontres de chefs d’Etat, de chefs de gouvernement et de ministres
des affaires étrangères. Ces communiqués mentionnent en général des
affirmations qui rentrent dans les deux catégories suivantes ou dans l’une
d’elles seulement:

a) soit l'exposé d’une attitude déterminée et précise au sujet d’un ou
plusieurs points qui sont l’objet d’un débat au sein de la communauté
internationale ou mondiale. C’est ainsi qu’on prend position sur le
désarmement, la crise du Moyen-Orient, le droit du peuple palestinien à
Pautodétermination, la discrimination raciale, etc.;

b) soit l'engagement de faire ou de ne pas faire une chose déterminée ou de
souscrire à une certaine prestation.

Il résulte de cette classification que les matières qui composent la
première catégorie ont un caractère essentiellement politique et ne sont
sanctionnées par le droit que si elles sont incluses dans un ou plusieurs
instruments juridiques postérieurement adoptés.

En ce qui concerne les engagements qui rentrent dans la deuxième
catégorie, on peut, à la lueur des développements récents du droit et de la
pratique internationaux les considérer comme ayant, à partir du moment
où le communiqué conjoint a été adopté, créé des obligations à la charge
des Etats intéressés.

Cette manière de voir est confirmée par des exemples concrets. On
connaît les déclarations auxquelles ont souscrit les Puissances alliées de la
coalition anti-hitlérienne à l’issue de la seconde guerre mondiale. Il faut
ajouter que des déclarations unilatérales ont eu pour effet de créer des
obligations juridiques. Telle a été la portée de la proclamation Truman sur
le plateau continental. Nous voudrions, afin de mieux illustrer notre
pensée, fournir deux exemples typiques de déclarations unilatérales qui
ont produit des effets juridiques. |

On sait que l’ Egypte, occupée par les troupes anglaises depuis 1881, était
demeurée vassale de l’Empire ottoman. En 1914, par une déclaration
unilatérale, le Royaume-Uni « décida » de mettre fin à ces liens de vassalité
et de placer l'Egypte sous le protectorat britannique pour la durée de la
guerre. Le 28 février 1922, lord Allenby, haut-commissaire du Royaume-
Uni au Caire, communiqua au sultan Fouad une « déclaration » aux
termes de laquelle le Gouvernement de Sa Majesté terminait le protectorat
et reconnaissait l’indépendance de l'Egypte sous quatre réserves.

La déclaration du 28 février 1822 a produit tous ses effets. En vue de

58
58 MER ÉGÉE (OP. IND. TARAZI)

mettre fin aux réserves qu’elle contenait, le Gouvernement égyptien dut
entreprendre avec celui du Royaume-Uni des négociations laborieuses qui
aboutirent, le 26 août 1936, à la signature à Londres du traité anglo-
égyptien d'alliance |.

La Syrie et le Liban étaient depuis 1920 placés sous le mandat de la
France conformément aux dispositions du paragraphe 4 de l’article 22 du
Pacte de la Société des Nations. Les traités que la France avait signés avec
la Syrie, le 9 septembre 1936 à Paris, et avec le Liban, le 13 novembre 1936
à Beyrouth, avaient pour objet de mettre fin au mandat et de préluder à
l'admission des deux pays à la Société des Nations. Le Parlement français
n'ayant pas ratifié les deux traités en question, le mandat demeurait en
vigueur le 3 septembre 1939, jour du déclenchement de la seconde guerre
mondiale, dans les deux pays.

Au cours de la guerre intervint un événement important. Le 8 juin 1941,
les Forces françaises libres, de concert avec les forces alliées, pénétrèrent en
Syrie et au Liban afin de dégager les deux Etats de l'emprise de ce qu’on
appelait le Gouvernement de Vichy. Le même jour, le général Catroux
proclama, au nom du général de Gaulle, chef de la France libre et
combattante, à l’aide de tracts lancés par la voie aérienne, l'indépendance
des deux pays. Le général Catroux disait en substance: « Nous venons chez
vous pour que le mandat cesse. »

Cette déclaration unilatérale d’indépendance fut réitérée à deux re-
prises. Le général Catroux la proclama solennellement le 27 septembre
1941 en présence du président de la République syrienne et le 26 novembre
1941 devant le chef du Gouvernement libanais. Il Passortit cependant de
réserves dont la plus importante concernait les obligations auxquelles le
Gouvernement français était tenu en vertu de l’acte de mandat. Seule la
Société des Nations ou l’organisation qui la remplacerait pouvait, aux yeux
du général Catroux, délier la France des obligations en question.

Grâce à la déclaration initiale proclamée par le général Catroux le 8 juin
1941, les Gouvernements syrien et libanais furent invités à participer à la
conférence de San Francisco et signèrent donc la Charte des Nations
Unies. Celle-ci a prévu en son article 77 que les territoires placés sous le
mandat de la Société des Nations seraient placés sous la tutelle des Nations
Unies. Cependant l’article 78 de la Charte déclara que « le régime de tutelle
ne s’appliquera pas aux pays devenus Membres des Nations Unies, les
relations entre celles-ci devant être fondées sur le respect du principe de
légalité souveraine ».

Cet article de la Charte a ainsi disposé de la réserve que le général
Catroux avait émise au sujet des obligations internationales de la France.
Cette remarque ressort clairement du commentaire de la Charte établi par
Leland M. Goodrich, Edvard Hambro et Anne Patricia Simons où on peut
lire ce qui suit au sujet de l’article 78:

1 Voir André Gros, « Le statut international actuel de l'Egypte », Revue de droit
international, 1937.

59
59 MER EGEE (OP. IND. TARAZI)

[Traduction]

« La situation de la Syrie et du Liban, tous deux territoires sous
mandat à l’époque de la Société des Nations, était à cet égard parti-
culièrement pertinente. Leur indépendance avait été proclamée en
1941, étant entendu que des traités redéfinissant les droits de la
France dans la région seraient conclus. Ils ne l’avaient pas encore été
au moment de la conférence de San Francisco; les deux pays ont
néanmoins été invités à participer à celle-ci et sont devenus Membres
originaires des Nations Unies !. »

Ainsi donc des déclarations unilatérales ou conjointes peuvent être une
source de droit. Dans son arrêt du 5 avril 1933, la Cour permanente de
Justice internationale a décidé dans l’affaire du Statut juridique du Groén-
land oriental qu’il en était ainsi:

« La Cour considère comme incontestable qu’une telle réponse à
une démarche du représentant diplomatique d’une Puissance étran-
gère faite par le ministre des Affaires étrangères au nom du Gouver-
nement, dans une affaire qui est de son ressort, lie le pays dont il est le
ministre. » (C.P.J.I. série A/B ne 53, p.71.)

‘Nous sommes donc en mesure d’affirmer que la décision de déférer la
question du plateau continental de la mer Egée à la Cour internationale de
Justice est une décision d’ordre juridique et non politique. Elle doit donc
produire des effets juridiques. Quels sont ces derniers? En d’autres termes,
le communiqué conjoint de Bruxelles du 31 mai 1975 peut-il être assimilé à
un compromis et est-il à lui seul suffisant pour justifier la compétence de la
Cour ?

Nous ne saurions aller aussi loin dans notre raisonnement. Le commu-
niqué n’a pas défini d’une manière concrète et précise les questions que la
Cour serait appelée à trancher. La seule obligation qu’il met à la charge des
deux parties est celle de négocier et de se mettre d’accord sur le texte du
compromis. Telle est la conclusion à laquelle je suis parvenu à son
sujet.

2. LES POUVOIRS DE LA COUR EN LA PRÉSENTE INSTANCE

L'existence et la validité du traité gréco-turc de 1930 n’ayant été déniées
par aucune des parties en cause, il est nécessaire d’en examiner les effets sur
la présente instance.

L'article 21 du traité prévoit qu’en cas d’échec de la procédure de
conciliation entre les parties celles-ci ou l’une d’elles pourraient s’adresser
à la Cour permanente de Justice internationale. La Cour n’a pas entendu

Voir Leland M. Goodrich, Edvard Hambro et Anne Patricia Simons, Charter of the
United Nations, New York et Londres, 1969, p. 487.

60
60 MER ÉGÉE (OP. IND. TARAZI)

retenir ce motif de compétence pour la raison que la Grèce, Etat deman-
deur, n’a pas entendu s’en prévaloir, la Turquie, Etat défendeur, s'étant
tenue à l’écart de toute la procédure.

Je voudrais résumer ma position sur ce point en affirmant:

a) que, dans l’exercice de sa fonction juridictionnelle, la Cour doit être
guidée par tous les moyens juridiques qu’elle est en mesure de découvrir
au cours de ses investigations. Le professeur Gaston Jèze affirme, à
juste titre, que « l’acte juridictionnel est la manifestation de volonté, en
exercice d’un pouvoir légal, qui a pour objet de constater une situation
juridique (générale ou individuelle) ou des faits, avec force de vérité
légale | »;

b) tant qu’elle ne touche pas à la liberté que possède un Etat de décliner sa
compétence, la Cour internationale de Justice est dans l'obligation
d’examiner celle-ci. C’est en tout cas l’opinion formulée par le juge
Basdevant à l’occasion de l'arrêt du 6 juillet 1957 sur les Emprunts
norvégiens:

« Lorsqu'il s’agit de statuer sur sa compétence et surtout de statuer
sur la portée d’une exception à sa compétence obligatoire dont le
principe a été admis entre les Parties, la Cour doit par elle-même
rechercher avec tous les moyens dont elle dispose quel est le droit. »
(C.LJ. Recueil 1957, p. 74.)

3. RAPPORTS ENTRE LE COMMUNIQUÉ CONJOINT ET LE TRAITE

Ayant ainsi analysé la situation qui ressort des pièces écrites, des plai-
doiries et des documents versés au dossier de l’affaire, je voudrais briève-
ment résumer les conséquences qui en découlent:

a) le communiqué conjoint de Bruxelles du 31 mai 1975 a imparti aux deux
parties obligation juridique de négocier le compromis par lequel serait
saisie la Cour de leur différend;

b) la Turquie ayant refusé de reconnaître un effet juridique quelconque au
communiqué conjoint de Bruxelles, un « différend » est né entre la
Grèce et la Turquie;

c) ce différend devrait être réglé conformément au traité gréco-turc du
30 octobre 1930;

d) le traité en question prévoit le recours, d’abord à la conciliation et, en
cas d’échec de celle-ci, la possibilité de s’adresser à la Cour;

e) la Cour devrait, les choses étant ce qu’elles sont, déclarer irrecevable la
requête introductive d’instance de la Grèce, motif pris de ce qu’elle a été
prématurément introduite. |

Je devrais me contenter d’opter pour l’irrecevabilité. Mais la Turquie,
Etat défendeur, n’a pas, ainsi que je l’ai déjà dit, fait acte de présence. Elle a

1 Gaston Jèze, Les principes généraux du droit administratif, 3° éd., vol. I, Paris, 1924,
p. 48.

61
61 MER ÉGÉE (OP. IND. TARAZI)

entendu faire défaut. Les dispositions du paragraphe 2 de l’article 53 du
Statut enjoignent à la Cour, dans ce cas précis, d'examiner sa compétence.
En l’état actuel du dossier, elle ne saurait déclarer l’action irrecevable avant
d’avoir examiné sa compétence. Telles sont les raisons qui m’ont incité à
l'adoption du dispositif de l’arrêt.

(Signé) S. TARAZI.

62
